Letton, J.,
dissenting.
Until the cement walk Avas laid, there was no step at the place of the accident. The condition of the walk’s being slightly unstable so that it yielded at One side when walked over had existed for some time. This was not a dangerous condition as the walk then stood. Until the section of the walk Avas Avrongfully removed, such an accident Avas impossible. No actual notice to the city of the defect which caused the accident was shown, and, the change in the walk not having been made for such a length of time as to charge the city with constructive notice of the defect Avhich plaintiff asserts caused the injury, it was not liable. I think the case falls within the rule of Nothdurft v. City of Lincoln, 66 Neb. 430, that either actual or constructive notice to the city of the defect which caused the injury is essential to warrant a recovery, and that no such notice has been shown.
Barnes and Root, JJ., concur in this dissent.